Case 3:15-cv-O4352-TSH Docume t161 Filed 04/25/19 Page 1 of 3

EJ-130

 

AT'_roRNEY oR PARTY wlTl-iouT ATToRNEY: sTATE BAR No.; 1
N`AME Matthew P. Minser, Esq. SBN: 296344
Fle NAME- Saltzman & Johnson Law Corp.
sTREEr Aol:)REss: 1141 Hal‘bOI' Bay PkWy., Sllite 100
clTY: Alameda sTATE: CA zchooE:94502
TELEPHONE No.; 5 10-906-4710 FAx No.;
E.MA\LADDRESS; mminser@sjlawcorp.com
Al'roRNEY FoR (name).~ PlaintiES
m oRelNAl. .luooMENT cREolToR m AsslGNEE ol= REcoRD

 

suPERloR couRT oF cALlFoRNlA, couNTY oF USDC, Northem District of CA
sTREET ADDREss: 450 GOldeIl Gate Avenue
llell_lNG ADDREss; 450 GOlan Gat€ AVCHU€
clTY AND zlP coDE: San Fl‘al‘lCiSCO, CA 94102
BRANCH NAME: San Francisco

FOR COURT USE ONLY

 

Plaintifr; JACK BUCKHORN, et al.
oefendani: MARLON EUGENE HETTINGER, et al.

CASE NUMBER:

l 5-cv-04352-TSH

 

E] ExEcuTloN (Money Judgment)

leT OF C| PossEssloN ol= C| Personal Property
n SALE Cl Rea| Property

 

 

E| Limited civil case
(including Small C|aims)

E| unlimited civil case
(inc|uding Family and Probate)

 

 

1. To the Sheriff or Marshal of the County of: USDC, Northern DiStrict Of California
You are directed to enforce the judgment described below with daily interest and your costs as provided by law.

2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

3. (Name); JACK BUCKHORN, et al.

is the m original judgment creditor Cl assignee of record whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if not a 9. I;I See next page for infonnatlon on real or personal property to be

natural person, and last known address): delivered under a wn't of possession or sold under a writ of sale.
ll 1 a Rl 10. n This writ is issued on a sister-state judgment
individ:§§§:$%llj§}l§r]:r§&}§z’ For |tems 11-17, see form MC-012 and form MC-013-|NFO
ELECTR_[C 1 1. Total judgment (as entered or renewed) $ 123,833 .54
3055 Al'k Way 12. Costs afterjudgment (CCP 685.090) $ 0.00
C°tt°nwood’ CA 96022 l 13. subtoral (add 11 and12) $___123,833_5_4
I;] Additional judgment debtors on next page 14. Credits to principal (after credit to interesD $ 0.00

5. Judgment entered on (date):

 

 

 

 

 

15. Principa| remaining due (subtract 14 from 13) $_123,83154_

  
 
  

 

 

 

January 17, 2019 16. Accrued interest remaining due per CCP
6. I;l Judgment renewed on (dates): 685.050(b) (not on GC 6103.5 fees) $ 0.00
17. Fee for issuance of writ $ 0.00
18. Total (add15, 16, and 17) $____123,833.54_
7. Notice of sale under this writ . _
a m has not been requested 19` Levymg omcer`
b' m has been re uested (seé next a e) a. Add daily interest from date of writ (at
' q p g ' the /ega/ rate on 15) (not on Gc
8. m Joint debtor information on next page. 6103.5 fees) ..................................................... $ 8.79
b. Pay directly to court costs included in
11 and 17 (GC 6103.5, 68637,' CCP
699.520(0) ........................................................ $
: ._ :» 20. Cl The amounts called for in items 11-19 are different for each
`- 2 debtor These amounts are stated for each debtor on
’_ :~' i Attacl“ment 20.
l 4, l _l.ss§ed on (date): §/ /7, 5’ / 1a ( q Clerk, by ,'_‘._. _ . _ , Deputy
' 7 NOTICE TO PéRSON §ERVED. SEE PAGE 3 FOR IMPORTANT lNFORMATlON. | Pag“ on

 

 

 

WR|T OF EXECUT|ON

Fon'n Ap roved for 0 liona| Use
Judicial gouncil of Ca‘l’ifornia § C'EB F°m_
EJ 130 [Rev. .lanuary 1 2018} §H__

Code of Civil Procedure, §<§3699.520, 712.010l 715.010
overnment Code, § 6103.5
www.oourts.ca.gov

Case 3:15-cv-O4352-TSH Document 161 Filed 04/25/19 Page 2 of 3

`_F:laintifff`_, JACK BUCKHORN, et al. cAsE NuMBER:
Defendant: MARLON EUGENE HETTINGER, et al. l5-CV-O4352-TSH

21. Cl Additional judgment debtor (name, type of legal entity
if not a natural person, and last known address):

EJ-130

 

 

 

 

 

_lm
g Jt_

22. n Notice of sale has been requested by (name and address):

|_Jl__|

g JL

23. n Joint debtor was declared bound by the judgment (CCP 989-994)

a. on (date): a. on (date):
b. name, type of legal entity if not a natural person, and b. name, type of legal entity if not a natural person, and
last known address ofjoint debtor: last known address ofjoint debtor:

_||_

 

l__ _l l__ _l
c. CI Additional costs against certain joint debtors are itemized: n Below m On Attachment 23c
24. n (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. [:l Possession of real property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable Comp/ete (4) if (2) or (3) have been checked )
(1) Cl The Prejudgment C|aim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants, subtenants, named claimants, and other occupants of the premises
(2) n The Prejudgment C|aim of Right to Possession was NOT served in compliance with CCP 415.46.
(3) Cl The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may ile a C|aim of Right to Possession at any time up to and including the time the levying ofiicer returns
to effect evictionl regardless of whether a Prejudgment C|aim of Right to Possession was served.) (See CCP 415.46
and 1174.3(a)(2).)
(4) |f the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
not served in compliance with CCP 415.46 (item 24a(2)), answer the following:
(a) The daily rental value on the date the complaint was i|ed was $
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):
b. Cl Possession of personal property.
n |f delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
c. n Sa|e of personal property.
d. Cl Sa|e of real property.
e. The property is described: n Below n On Attachment 24e
E.l-lao [Rev. .lanuary 1, 2013] WRIT OF EXECPT|ON page 2 or 3

Cuz§§,=gmm;i REECL

l
l

Case 3:15-cv-04352-TSH Docume t161 Filed 04/25/19 Page 3 of 3
EJ-130

 

Piaintifi"f" JACK BUCKHORN, et al. cAsE NuMBER:
Defendant: MARLON EUGENE HETTINGER, et al. 15-CV-04352-TSH

 

 

 

NOTICE TO PERSON SERVED
WRlT OF EXECUT|ON OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WRlT OF POSSESS|ON OF PERSONAL PROPERTY. if the levying oflicer is not able to take custody of the property, the levying
ofhcer will demand that you turn over the property. if custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRlT OF POSSESS|ON OF REAL PROPERTY. |f the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within iive days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises

EXCEPT|ON iF RENTAL HOUS|NG UN|T WAS FORECLOSED. if the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises lf you have a lease for a fixed term, such as for a yearl you
may remain in the property until the term is up. if you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
ofiicer.

EXCEPT|ON lF YOU WERE NOT SERVED WlTH A FORM CALLED PREJUDGMENT CLA|M OF RlGHT TO POSSESS|ON. if you
were not named irl the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying ocher. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure

 

 

 

 

EJ-iao {Rev. January 1, zoie] WRlT OF EXECUT|ON wage s or 3

